Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Warren Zitlau on 8/31/2022.

The application has been amended as follows: 
In Claim 6 at Line 12:  amend “is” to “of”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record does not teach or fairly suggest a method comprising all of the cumulative limitations of Claim 6.  More specifically, the closest prior art of record do not disclose a method for manufacturing crushed polycrystalline silicon lump comprising: a first washing step contacting with a fluonitric acid aqueous solution, a second step of contacting with an alkali aqueous solution containing hydrogen peroxide; and a third washing step of the fluonitric acid aqueous solution; wherein the crushed polycrystalline silicon lump has a surface metal concentration of 9.2 pptw or less, and in the surface metal concentration, a surface tungsten concentration is 0.9 pptw or less, and a surface cobalt concentration is 0.3 pptw or less as required in Claim 6.
Wochner et al (US 2014/0037959) is the closest prior art to the method of Claim 6.  Wochner discloses a method of preparing a polycrystalline silicon chunk comprising:
(1) crushing polycrystalline silicon rod (see [0047]);
(2) pre-cleaning either: (i) in HF, HCl, and H2O2 (i.e. a solution containing hydrogen peroxide) or (ii) in NaOH or KOH (i.e. an alkali solution); and 
(3) main cleaning by means of etching with HF/HNO3 (fluonitric acid solution) (see [0085-0088] and [0099-0101]).
Wochner does not disclose a first washing step in a fluonitric acid aqueous solution. Wochner also does not disclose or suggest an intervening second step for washing crushed lump of polycrystalline silicon rod with an alkali aqueous solution containing hydrogen peroxide.  Wochner also does not disclose or suggest the method wherein the crushed polycrystalline silicon lump has a surface metal concentration of 9.2 pptw or less, and in the surface metal concentration, a surface tungsten concentration is 0.9 pptw or less, and a surface cobalt concentration is 0.3 pptw or less.  Therefore, while Wochner discloses manufacturing polycrystalline silicon by crushing and two cleaning steps including a main cleaning with fluonitric acid aqueous solution, Wochner does not specifically disclose or suggest the three specific washing steps and their cleaning solutions or the final surface metal concentrations required in Claim 6.  
Hwang (US 2007/0037400) discloses a method for removing polysilicon when manufacturing a semiconductor device by etching a polysilicon workpiece with an aqueous solution comprising 1-5 wt% of tetramethyl ammonium hydroxide and 0.3 wt% of hydrogen peroxide (see [0024], [0037-0038] and [0067-0068] and Table 5).  Hwang discloses that wet etching of polysilicon is conventionally with a solution comprising nitric acid and hydrofluoric acid (see [0008]).  Hwang further discloses that alkylammonium hydroxide and hydrogen peroxide etching solution has high concentration stability and etches with high uniformity (see [0011] and [0012]).
Applicant has previously argued persuasively that Hwang does not overcome the deficiencies of Wochner because it is silent on any combination of a washing step using alkali aqueous solution with a washing step using the fluonitric acid aqueous solution.  Applicant also persuasively argues that Hwang teaches away from using fluonitric acid solution.  Therefore, the Office agrees that it would not have been obvious to practice the claimed method in view of the combined teaches of Wochner and Hwang.  Furthermore, Hwang does not teach or suggest a method for preparing polycrystalline silicon lump wherein the crushed polycrystalline silicon lump has a surface metal concentration of 9.2 pptw or less, and in the surface metal concentration, a surface tungsten concentration is 0.9 pptw or less, and a surface cobalt concentration is 0.3 pptw or less.

After additional search the following reference was discovered to be relevant:
	Honda et al (JP-2015199619) discloses a method for cleaning polycrystalline silicon that reduces metal impurities adhered to the surface after it has been crushed (see Abstract and Background Art).  Honda discloses a method comprising: (1) an etching step: bringing the polycrystalline silicon into contact with a mixed solution of surfactant, hydrogen fluoride, nitric acid and water and (2) a purification step:  bringing the polycrystalline silicon processed in the preceding step into contact with a hydrogen peroxide solution to remove carbon residue from the etchant containing surfactant (see Tech-Solution).  Honda does not disclose a method where the hydrogen peroxide solution is an alkali aqueous solution containing hydrogen peroxide or a third step for contacting with a fluonitric acid solution after washing with the peroxide solution.  Honda also does not disclose a method wherein the crushed polycrystalline silicon lump has a surface metal concentration of 9.2 pptw or less, and in the surface metal concentration, a surface tungsten concentration is 0.9 pptw or less, and a surface cobalt concentration is 0.3 pptw or less as required in Claim 6.
Liu et al (US 5,188,986) discloses a method for providing a cleaned doped polycrystalline body silicon surface comprising first etching a silicon oxide surface layer from a doped polycrystalline silicon body with hydrofluoric acid and second cleaning with a basic solution of hydrogen peroxide (see Abstract).
	Liu like Hwang relates to a method for doping and cleaning a polycrystalline body for patterning into an integrated circuits and not to a method for manufacturing polycrystalline silicon lump comprising crushing polycrystalline silicon rod.  Liu further does not disclose first and third cleaning steps of polycrystalline silicon lump with a fluonitric acid aqueous solution or wherein the crushed polycrystalline silicon lump has a surface metal concentration of 9.2 pptw or less, and in the surface metal concentration, a surface tungsten concentration is 0.9 pptw or less, and a surface cobalt concentration is 0.3 pptw or less as required in Claim 6.


	Thus, it is clear that the prior art Wochner, Hwang and Liu either alone or in combination do not teach or suggest a method according to Claim 1.  The claims are therefore passed to issue.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        9/1/2022

/Colin W. Slifka/Primary Examiner, Art Unit 1732